Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a sputtering apparatus comprising:
A chamber with substrate stage, gas inlet, sputtering source inside the chamber and RF power source for the sputtering source;
A chamber shield extending under the substrate stage, spaced apart from a side surface of the stage, and extending toward an upper surface of the chamber;
A projection area of the sputtering source being on the chamber shield, and the projection area being spaced apart from the stage in a horizontal direction and not overlapping the stage in a vertical direction.

While prior art exists disclosing knowledge in the art of a sputtering apparatus with chamber, stage, source, RF power and chamber shield configured as required by the instant claims (see Chua and Ye, as applied in prior office actions), none of the prior art teaches nor suggests these com4 ponents with the sputtering source arranged relative to the stage and shield so as to have a projection area on the shield and spaced horizontally from the stage and not overlapping the stage in a vertical direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASON BERMAN/Primary Examiner, Art Unit 1794